UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT
                          __________________

                               No. 00-30323
                             Summary Calendar
                            _________________

                            JOSEPH H. HUNTER,

                                                    Plaintiff-Appellant,

                                 versus

               INTERNAL REVENUE SERVICE, Etc.; Et Al.,

                                                             Defendants,

                        UNITED STATES OF AMERICA,

                                              Defendant-Appellee.
_________________________________________________________________

           Appeal from the United States District Court
               for the Eastern District of Louisiana
                            (99-CV-33-R)
_________________________________________________________________
                         September 11, 2000

Before HIGGINBOTHAM, WIENER, AND BARKSDALE, Circuit Judges.

PER CURIAM:*

     For this pro se challenge to a summary judgment, at issue is

whether Joseph H. Hunter is entitled to exclude, from his 1994,

1995, and 1996 taxable income, his annuity contributions made prior

to his 1980 retirement.

     Before    Hunter     retired   in    1980   from     the   Veterans

Administration, he had contributed $15,195 toward a retirement


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
annuity (the contribution).       He received total annuity payments of

approximately $27,000 in 1980-82.        In 1997, he sought to amend his

tax returns for 1994, 1995, and 1996, to exclude the contribution

from his taxable income.        In 1998, the IRS denied this request.

     Hunter    filed    this   action,   claiming:    the   IRS   erred    in

determining that he should have excluded the contribution in the

early 1980's and, therefore, could not now exclude it; and the

Office of Personnel Management failed to properly instruct him on

the timing for excluding that contribution.

     The     district   court    granted    summary   judgment    for     the

Government, holding:      the time for Hunter to amend his returns and

claim a refund had expired; and it was Hunter’s responsibility to

exclude the income during the appropriate year.

     “We review a summary judgment de novo, using the same criteria

as the district court and viewing all facts, and the inferences to

be drawn from them, in the light most favorable to the non-movant.”

Drake v. Advance Constr. Serv., Inc., 117 F.3d 203, 204 (5th Cir.

1997).     Judgment is proper if there is no material fact issue and

the movant is entitled to a judgment as a matter of law.            FED. R.

CIV. P. 56(c).

     Essentially for the reasons stated by the district court, the

summary judgment was proper.       See Hunter v. United States, No. 99-

CV-33 (E.D. La. 12 Jan. 2000).

                                                              AFFIRMED


                                    - 2 -
- 3 -